  EXHIBIT 10.1

 
SHARPS TECHNOLOGY INC.
One Penn Plaza, 36th Floor
New York, NY10119
September 10, 2018
Friendable, Inc.
1821 S. Bascom Avenue
Campbell, CA 95008
Attn:
Robert Rositano
Dean Rositano
 
 
 
 
Dear Robert and Dean,
 
On behalf of the Board, I'm sorry to say that Sharps Technology Inc must
terminate the merger contemplated in our Merger Agreement, dated June 27, 2018.
 
The length of time this has thus far taken is far longer than imagined and shows
no sure sign of abating. We commenced speaking in January with an aim of
completing a rapid transaction. Due to the complexity, spin off of assets,
recent events and other requirements I question whether final approval will be
received this year.
 
In light of the aforementioned, the Board of Sharps Technology no longer feels
it is in our interest to proceed with the merger. This letter shall serve as
formal termination of the Merger Agreement pursuant to Section 10.1 of the
Merger Agreement and the related Spin Off Agreement.
 
Our decision is final and does not imply anything untoward with respect to
Friendable, its business or its stakeholders.
 
Robert and Dean, we wish you good luck in your endeavors.
 
Please make our decision known to your shareholders as required.
 
The Grushko law firm has been copied.
 
Please feel free to call and discuss the matter.
 

 
Best, 

 
 
 
 
 
 
 
By:
/s/ Alan Blackma
 
Name: Alan Blackman
 
Title: Executive Chairman

 
cc: Barbara Mittman
Edward Grushko
 
 
 
